Affirmed as Modified and Opinion Filed January 8, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00311-CR
                                     No. 05-13-00313-CR

                       JAMES DARRELL WESTBROOK, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                     Trial Court Cause Nos. F12-24087-I, F12-59894-I

                              MEMORANDUM OPINION
                        Before Justices Francis, Lang-Miers, and Lewis
                                  Opinion by Justice Francis

       James Darrell Westbrook appeals his convictions for theft of property valued at $1,500 or

more but less than $20,000 and possession of methamphetamine in an amount less than one

gram. On appeal, appellant’s attorney filed a brief in which she concludes the appeals are wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.

App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant.
       Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeals are frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005) (explaining appellate court’s

duty in Anders cases). We find nothing in the record that might arguably support the appeals.

       We note that appellant pleaded true to two enhancement paragraphs contained in each

indictment at the same time he pleaded guilty to the offenses. The orders deferring adjudication

of guilt reflect both the pleas and findings of true. Additionally, after the trial court adjudicated

appellant guilty of the two offenses, he again found the enhancement paragraphs true. The

judgments adjudicating guilt, however, omit the pleas and findings. Thus, the judgments are not

correct.

       Accordingly, we modify the judgments adjudicating guilt to show appellant pleaded true

to two enhancement paragraphs and the trial court found the two enhancement paragraphs true.

See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993);

Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.─Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgments.


Do Not Publish
Tex. R. App. P. 47

130311F.U05

                                                        /Molly Francis/
                                                        MOLLY FRANCIS
                                                        JUSTICE




                                                 ‐2‐ 

 
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                         JUDGMENT


JAMES DARRELL WESTBROOK,                                Appeal from the Criminal District Court
Appellant                                               No. 2 of Dallas County, Texas (Tr.Ct.No.
                                                        F12-24087-I).
No. 05-13-00311-CR          V.                          Opinion delivered by Justice Francis,
                                                        Justices Lang-Miers and Lewis
THE STATE OF TEXAS, Appellee                            participating.



        Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED to show pleas of true to the first and second enhancement paragraphs and findings
of true to the first and second enhancement paragraphs.

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.

       We ORDER the trial court to enter a new judgment reflecting these modifications.



       Judgment entered January 8, 2014

 
 
 
 
                                                       /Molly Francis/
                                                       MOLLY FRANCIS
                                                       JUSTICE


                                                ‐3‐ 

 
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                         JUDGMENT


JAMES DARRELL WESTBROOK,                                Appeal from the Criminal District Court
Appellant                                               No. 2 of Dallas County, Texas (Tr.Ct.No.
                                                        F12-59894-I).
No. 05-13-00313-CR          V.                          Opinion delivered by Justice Francis,
                                                        Justices Lang-Miers and Lewis
THE STATE OF TEXAS, Appellee                            participating.



        Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED to show pleas of true to the first and second enhancement paragraphs and findings
of true to the first and second enhancement paragraphs.

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.

       We ORDER the trial court to enter a new judgment reflecting these modifications.



       Judgment entered January 8, 2014

 
 
 
 
                                                       /Molly Francis/
                                                       MOLLY FRANCIS
                                                       JUSTICE
 


                                                ‐4‐